— Order modified by reducing the allowance to the special guardian to $2,500 and as so modified affirmed. (See Matter of Lofthouse, 3 App. Div. 139.) All concur, except Martin, P. J., who dissents and votes to reverse as to the special guardian and deny his motion for an allowance, and to affirm that part of the order which denies the cross-application of Abraham I. Menin for an order allowing his fees and disbursements. All claims against the estate of this alleged incompetent, now deceased, should be filed and proved in the Surrogate’s Court. (See Matter of Bischoff, 80 App. Div. 326.) Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.